Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 1 of 16 PageID #: 9587



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


 PERSONALIZED MEDIA
 COMMUNICATIONS, LLC

                   Plaintiff,

 v.
 GOOGLE LLC.                                  Case No. 2:19-cv-90-JRG
                                                  LEAD CASE
 NETFLIX, INC.
                                              Case No. 2:19-cv-91-JRG
                   Defendants.




        PLAINTIFF PERSONALIZED MEDIA COMMUNICATIONS LLC’S
    SUPPLEMENTAL BRIEF ADDRESSING VENUE FOR DEFENDANT NETFLIX
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 2 of 16 PageID #: 9588



                                               TABLE OF CONTENTS

A.    Background ......................................................................................................................... 1
B.    Netflix’s ISP Agents Conduct Its Business from the Eastern District of Texas ................. 3
C.    In the Alternative, PMC Respectfully Requests Transfer to the Southern District
      of New York ..................................................................................................................... 10




                                                                  i
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 3 of 16 PageID #: 9589



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Cardinal Health Sols., Inc. v. Valley Baptist Med. Ctr.,
   643 F. Supp. 2d 883 (S.D. Tex. 2008) .......................................................................................9

In re Cray Inc.,
    871 F.3d 1355 (Fed. Cir. 2017)......................................................................................1, 2, 3, 4

In re Google LLC,
    ___ F.3d ___, No. 2019-126, 2020 WL 728165 (Fed. Cir. Feb. 13, 2020) ..................... passim

Pac. Gas & Elec. Co. v. United States,
   838 F.3d 1341 (Fed. Cir. 2016)..................................................................................................9

Rembrandt Wireless Techs., LP v. Apple Inc.,
   No. 2:19-CV-00025-JRG, 2019 WL 6344470 (E.D. Tex. Nov. 27, 2019)..............................11

Seven Networks, LLC v. Google LLC,
   315 F. Supp. 3d 933 (E.D. Tex. 2018) ...............................................................................1, 2, 5

Statutes

28 U.S.C. § 1400(b) .................................................................................................................1, 4, 5

28 U.S.C. § 1404(a) ...................................................................................................................2, 10

28 U.S.C. § 1694 ..............................................................................................................................5

America Invents Act, Pub. L. 112-29, § 18(c) .................................................................................5

Other Authorities

Fed. R. Civ. Proc. 4 ..........................................................................................................................5

Restatement (Third) of Agency .......................................................................................................9

Tex. R. Civ. P. 106(b) ......................................................................................................................5




                                                                      ii
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 4 of 16 PageID #: 9590



       Pursuant to the Court’s order (Dkt. No. 156), PMC submits this brief addressing the impact

of the Federal Circuit’s recent decision in In re Google LLC, ___ F.3d ___, No. 2019-126, 2020

WL 728165 (Fed. Cir. Feb. 13, 2020) (“SIT”), on whether venue is proper in this District for

Defendant Netflix.

           A. Background

       Venue is proper in any judicial district where the defendant (1) has committed acts of

infringement; and (2) has a regular and established place of business. 28 U.S.C. § 1400(b). In re

Cray Inc., 871 F.3d 1355 (Fed. Cir. 2017), established three “general requirements to establishing

that the defendant has a regular and established place of business.” SIT, 2020 WL 728165, at *3.

First, “there must be a physical place in the district;” second, “it must be a regular and established

place of business;” and third, “it must be the place of the defendant.” Id. (quoting Cray, 871 F.3d

at 1360). In Seven Networks, LLC v. Google LLC, this Court held that Google’s installed GGC

servers in the Eastern District of Texas were a physical place satisfying the first requirement of the

Cray test: “[t]he ‘place’ is specifically localized: a physical server occupying a physical space”

and the servers are therefore “more than merely a virtual space or electronic communications from

one person to another.” 315 F. Supp. 3d 933, 951 (E.D. Tex. 2018) (internal quotation marks and

alterations omitted) (citing Cray, 871 F.3d at 1362). This Court also found that “the control

[Google] exerted over both the server[s] and [their] location under the GGC agreements” made

them Google’s regular and established places of business, satisfying the second and third

requirements of the Cray test. Id. at 956.

       The same GGC server facts were presented to the Federal Circuit in Google’s petition for

mandamus in SIT. In its decision granting mandamus, the Federal Circuit held that a “place of

business” need not require “real property ownership or a leasehold interest in real property.” SIT,



                                                  1
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 5 of 16 PageID #: 9591



2020 WL 728165, at *4. Indeed, the Federal Circuit agreed with this Court and found that “leased

shelf space or rack space can serve as a ‘place’ under the statute,” and where Google’s “GGC

servers are physically located in the district in a fixed, geographic location,” they satisfied the first

Cray requirement. Id. With respect to the second Cray requirement, the Federal Circuit announced

a new rule, holding “a ‘place of business’ generally requires an employee or agent of the defendant

to be conducting business at that place.” Id. The agent or employee must be “conducting business,”

so activities “such as maintenance, that are merely connected to, but do not themselves constitute,

the defendant’s conduct of business in the sense of production, storage, transport, and exchange of

goods or services,” will not suffice. Id. at *7. Nonetheless, the Federal Circuit noted that the

requisite “agent or employee” need not necessarily be “a human agent,” and it is possible—under

circumstances that the court did not describe—for “a machine [to] be an ‘agent.’” Id. at *8.

        After this Court ruled in Seven Networks, but before the Federal Circuit’s SIT decision last

week, Netflix moved to dismiss PMC’s complaint for improper venue or in the alternative to

transfer the case to the Northern District of California for convenience pursuant to 28 U.S.C.

§ 1404(a). PMC opposed the motion, arguing that Netflix committed acts of infringement in the

Eastern District of Texas by serving video content through its Open Connect Appliances

(“OCAs”), located at ISP facilities in the district. PMC also argued that Netflix’s local OCAs are

Netflix’s regular and established place of business, and that the Northern District of California is

substantially less convenient than the Eastern District of Texas.

        Last week, the Court requested the Parties supplement their venue briefing in order to take

up certain issues raised by the Federal Circuit’s ruling, which PMC does below. For the reasons

described, Netflix plainly has a regular and established place of business in this district.




                                                   2
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 6 of 16 PageID #: 9592



            B. Netflix’s ISP Agents Conduct Its Business from the Eastern District of Texas

         As now confirmed by the Federal Circuit, Netflix’s OCAs—

                                            —meet the first Cray requirement. See SIT, 2020 WL

728165, at *4 (“[L]eased shelf space or rack space can serve as a ‘place’ under the statute[.]”); see

also Dkt. No. 89, Ex. 2 at 74:18-22 (



                                                      ). These locations in the district are also “of”

Netflix, satisfying the third Cray requirement, because Netflix exercises “attributes of possession

or control” over its OCA locations in the district. Cray, 871 F.3d at 1363. As explained in detail

in PMC’s prior briefing,




         Netflix previously claimed that it retained no control whatsoever over its OCAs in the

district because

                                                 But, as explained in PMC’s prior briefing on this

issue,



                   See Dkt. No. 89 at 1-4. Moreover, Netflix holds out the OCAs in the district as

its own in, for example, marketing materials that appear on its website and depict Eastern District

of Texas OCAs on a map of the United States that is described as a “map of our network.” See




                                                 3
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 7 of 16 PageID #: 9593



Dkt. No. 89 at 15-16, Ex. 18; see also Cray, 871 F.3d at 1363 (noting that “a defendant’s

representations that it has a place of business in the district[,]” by a defendant’s “list[ing] the

alleged place of business on a website[,]” or a defendant’s “[m]arketing or advertisements” which

“indicate that the defendant itself holds out [the] place for its business” are highly relevant).

       Accordingly, that leaves only the second Cray factor. PMC previously argued that because



                                                                                             Netflix’s

business in the Eastern District of Texas is regular and established. See Dkt. No. 89 at 13-14. But

in SIT, the Federal Circuit established an additional requirement under the second Cray factor—

namely, “an employee or agent of the defendant” that is “conducting business” “regularly” at the

place. 2020 WL 728165, at *7.

       Although the Federal Circuit found that Google’s two ISP partners in the Eastern District

of Texas were not Google’s agents based on the record before it, it did not hold that ISPs operating

installed equipment may never be agents for venue purposes under 28 U.S.C. § 1400(b). The

Federal Circuit examined the relevant contracts to assess three categories of activities Google’s

ISP partners agreed to perform, and found each insufficient. First, the ISPs in SIT provided “the

GGC servers with network access, i.e., a connection to the ISP’s customers, as well as the public

Internet.” Id. at *6. The court found those actions insufficient for agency because “Google has no

right of interim control over the ISP’s provision of network access beyond requiring that the ISP

maintain network access to the GGC servers and allow the GGC servers to use certain ports for

inbound and outbound network traffic.” Id. Second, the ISPs in SIT performed “installation of the

GGC servers.” Id. Although this “may be suggestive of an agency relationship,” the Federal Circuit

reasoned that because “it is a one-time event for each server,” the installation was not sufficiently




                                                  4
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 8 of 16 PageID #: 9594



“regular” to meet the statutory requirements. Id. Third, the ISPs in SIT performed “maintenance”

on the OCAs, but the Federal Circuit found that “maintenance activities cannot, standing alone, be

considered the conduct of Google’s business.” Id. at *6-7 (emphasis added). The Federal Circuit

contrasted this limited activity with an agent who is involved in “the actual producing, storing, and

furnishing to customers of what the business offers.” Id. at *7. Based on the record to date, there

is a sound basis for holding that ISPs act as Netflix’s agents.

       Netflix’s business is a “subscription streaming entertainment service.” Ex. 1 at 1 (Netflix

2019 Form 10-K, “About Us”). Netflix OCAs are “responsible for delivering Netflix TV shows

and movies to our members world-wide.” Dkt. No. 89, Ex. 1 at 1. The OCAs “store encoded

video/image files and serve these files via HTTP/HTTPS to client devices.” Id. at 3.1




1
  OCAs may also be Netflix’s agents in their own right. SIT suggests that a machine might act as
an “agent” conducting the defendant’s business. See 2020 WL 728165, at *8. Much like the ATM
machines discussed in this Court’s decision in Seven Networks, which the Federal Circuit expressly
reserved in its analysis, see id., OCAs plainly “conduct” Netflix’s business of streaming
entertainment to customers in the district under the full control and oversight of Netflix. Congress
has never distinguished between automated methods of conducting business and business
conducted by humans, and in enacting the AIA, Congress assumed that the patent venue statute
did cover machine-conducted business. See America Invents Act, Pub. L. 112-29, § 18(c)
(specifically exempting ATMs from § 1400(b)). The Federal Circuit in its decision also focused
on the issue of service under 28 U.S.C. § 1694, reasoning that service should be possible under
that statute where venue is appropriate under § 1400(b). See 2020 WL 728165, at *8. Any such
requirement would be satisfied with respect to OCAs by following Rule 4 of the Federal Rules of
Civil Procedure, which refers to state law for permissible methods for service. Under the Texas
Rules of Civil Procedure, courts may authorize leaving a summons with an employee at an ISP
location hosting an OCA, or following any other method for effecting service that the court
considers reasonable. Tex. R. Civ. P. 106(b).


                                                  5
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 9 of 16 PageID #: 9595




       But that isn’t all.




       The Netflix Deployment Guide even requires ISP partners to “identify a person or a set of

people who are available to perform” specific business roles for Netflix at the ISP facility to

“facilitate the overall process” of delivering streaming video to Netflix customers:




                                                 6
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 10 of 16 PageID #: 9596




 Dkt. No. 62-12 at 5-6. If Netflix employees fulfilling these roles were working out of the

 Suddenlink facility in the Eastern District of Texas, there would be no question that Netflix was

 operating a regular and established place of business there. There should be no difference simply

 because Netflix requires Suddenlink employees to do these jobs on Netflix’s behalf.




                                                7
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 11 of 16 PageID #: 9597



        In addition, Netflix advises its ISP partners that the “ideal” configuration for delivering

 streaming entertainment is a combination of OCAs and “peering.” Netflix’s peering policy requires

 ISPs to “provide a 24/7 contact who can escalate critical issues in a timely fashion.” Ex. 5 at 1.

 ISPs are also expected to “make good faith efforts to keep [route] information up-to-date” in a

 public Internet Routing Registry database, see id., which likewise requires dedicated support from

 the ISP partner and its employees.

        Netflix’s ISP partners do far more than “basic maintenance.” On the contrary, the ISPs help

 Netflix operate the OCAs and the manner in which they deliver streaming video to Netflix clients.

 For example, the Deployment Guide explains that “the manner in which traffic is directed to the

 appliance is determined explicitly by you [i.e., the ISP] and Netflix, not by the appliance itself.”

 Dkt. No. 62-12 at 13 (emphasis added). Similarly, an “OCA only serves clients at IP addresses that

 you [i.e., the ISP] advertise to the OCA via a BGP session. In other words, traffic is only delivered

 from your embedded OCAs to the customer prefixes that you explicitly announce to them . . . .”

 Id. (emphasis added). Unlike the installation activities that SIT held were “one-time event[s]” that

 “do[] not constitute the conduct of a ‘regular and established’ business,” SIT, 2020 WL 728165, at

 *6, the BGP sessions configured by the ISPs are required for the OCAs to function, see Dkt. 62-

 12 at 17 (“As an implicit requirement, all appliances must have a BGP session configured in order

 to correctly participate in Netflix content steering and delivery.”); id. (explaining that the routes

 advertised to OCAs via BGP sessions “are synchronized . . . approximately every five minutes”).

 ISPs may also “[r]econfigure the IP address of an OCA,” as well as configure router interfaces to

 serve Netflix traffic. See id. at 14-16. ISPs can “monitor their own embedded OCAs’ status and

 performance,” Dkt. 89, Ex. 1 at 6, and may be asked (by Netflix) to assist in resolving software

 updates, see Ex. 2. In short, under Netflix’s direction, ISPs “furnish[ ]” streaming entertainment to




                                                  8
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 12 of 16 PageID #: 9598



 Netflix customers. SIT, 2020 WL 728165, at *7. That is not “ancillary to” Netflix’s business—that

 is Netflix’s business. Id.

         To the extent Netflix argues its ISP agreements disclaim an agency relationship, “it is well

 established that parties’ statements in a contract are not dispositive as to the existence of an agency

 relationship.” Pac. Gas & Elec. Co. v. United States, 838 F.3d 1341, 1359 (Fed. Cir. 2016). Netflix

 may also argue that its ISP partners merely perform services for Netflix, rather than act as its

 agents, but “[p]eople often retain agents to perform specific services.” Restatement (Third) of

 Agency § 1.01 cmt. c (“Restatement”). “The power to give interim instructions distinguishes

 principals in agency relationships from those who contract to receive services provided by persons

 who are not agents.” Id. § 1.01 cmt. f; see also SIT, 2020 WL 728165, at *6 (citing the Restatement

 for the requirement that a principal have the “right of interim control”); Pac. Gas, 838 F.3d at 1360

 (noting that the principal has “the right to give interim instructions or directions to the agent once

 their relationship is established” (citing the Restatement)); Cardinal Health Sols., Inc. v. Valley

 Baptist Med. Ctr., 643 F. Supp. 2d 883, 888 (S.D. Tex. 2008) (“There must be such a retention of

 a right of supervision that the contractor is not entirely free to do the work in his own way.”). Here,

 Netflix’s ISP partners are hardly “free to do the work” in their “own way.”



                                                                            .

         Finally, the Restatement observes that “a relationship of agency always ‘contemplates three

 parties—the principal, the agent, and the third party with whom the agent is to deal.’” Restatement

 § 1.01 cmt. c. In contrast, a service provider might “simply furnish advice” without “interact[ing]

 with third parties as the representative of [its client].” Id. Here, Netflix’s ISP partners (the agent)

 “deal” with Netflix’s customers (the third party) on behalf of Netflix (the principal).




                                                   9
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 13 of 16 PageID #: 9599



        There is enough in the record to establish that Netflix’s ISP partners are its agents for the

 purposes of patent venue and deny Netflix’s motion to dismiss outright, but at the very least—

 where the Federal Circuit established a new requirement last week for which PMC did not have

 an opportunity to seek discovery—the Court should permit PMC to take further discovery on, for

 example, the nature and frequency of Netflix’s communications with its Eastern District of Texas

 ISP partners, and the nature and frequency of Netflix’s “interim instructions,” whether in the form

 of updates to its Deployment Guide or by other means.




               C. In the Alternative, PMC Respectfully Requests Transfer to the Southern
                  District of New York

        In the alternative, to the extent the Court determines venue is not proper in the Eastern

 District of Texas, PMC respectfully requests the Court transfer this case to the Southern District

 of New York instead of the Northern District of California, as Netflix has requested. On a motion

 under 28 U.S.C. § 1404(a), the Court may transfer this case “to any other district or division where

 it might have been brought.” There can be no dispute that PMC’s case could have been brought in

 the Southern District of New York, where Netflix maintains an established office, see Ex. 3, in

 addition to committing acts of infringement through its OCAs located in New York, see Dkt. No.

 89, Ex. 18.


 2
  The Court should further permit PMC to take discovery on the nature and frequency of Netflix’s
 interactions with the OCAs, which may show that the OCAs themselves act as Netflix’s agents.
 See SIT, 2020 WL 728165, at *8 (“To be clear, we do not hold today that a ‘regular and established
 place of business’ will always require the regular presence of a human agent, that is, whether a
 machine could be an ‘agent.’).


                                                 10
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 14 of 16 PageID #: 9600



        For the reasons explained in PMC’s prior briefing, California is extremely inconvenient

 for PMC and its witnesses. Many of PMC’s witnesses are located in Texas, but several live in New

 York, including both inventors of the asserted patents, as well as PMC’s President and CEO. See

 Dkt. No. 89-1 ¶¶ 8-19 (King declaration). Moreover, there are many third-party witnesses located

 in New York (or elsewhere on the East Coast) that have been identified in the Parties’ initial

 disclosures. See Dkt. No. 89, Ex. 45 (Google’s initial disclosures identifying three East Coast-

 based prosecution counsel witnesses, and five New York-based prior artists); id., Ex. 46 at 3

 (Netflix’s initial disclosures, incorporating by reference Google’s initial disclosures). Netflix could

 hardly claim to be inconvenienced by trial in New York, where it has a large office. Conversely,

 PMC has no contacts whatsoever with California. Where “plaintiff’s choice of venue is to be

 respected,” in the event the Court decides to transfer this case, PMC respectfully requests it transfer

 the case to the Southern District of New York. Rembrandt Wireless Techs., LP v. Apple Inc., No.

 2:19-CV-00025-JRG, 2019 WL 6344470, at *2 (E.D. Tex. Nov. 27, 2019).




                                                   11
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 15 of 16 PageID #: 9601



 Dated: February 20, 2020                   Respectfully submitted,

                                           By: Joseph S. Grinstein


                                           Arun Subramanian
                                           New York Bar No. 4611869
                                           Tamar Lusztig
                                           New York Bar No. 5125174
                                           Geng Chen
                                           New York Bar No. 5377262
                                           SUSMAN GODFREY L.L.P.
                                           1301 Avenue of the Americas, 32nd Fl.
                                           New York, NY 10019-6023
                                           Telephone: (212) 471-8346
                                           asubramanian@susmangodfrey.com
                                           tlusztig@susmangodfrey.com
                                           gchen@susmangodfrey.com

                                           Joseph S. Grinstein
                                           Texas Bar No. 24002188
                                           SUSMAN GODFREY L.L.P.
                                           1000 Louisiana, Suite 5100
                                           Houston, TX 77002-5096
                                           Telephone: (713) 653-7820
                                           jgrinstein@susmangodfrey.com

                                           S. Calvin Capshaw
                                           Texas Bar No. 03783900
                                           CAPSHAW DERIEUX LLP
                                           114 E. Commerce Avenue
                                           Gladewater, TX 75647
                                           Telephone: (903) 845-5770
                                           ccapshaw@capshawlaw.com

                                           Dmitry Kheyfits
                                           New York Bar No. 4743795
                                           KHEYFITS P.C.
                                           1140 Avenue of the Americas, 9th Floor
                                           New York, NY 10036
                                           Telephone: (212) 203-5399
                                           dkheyfits@kheyfits.com

                                           Attorneys for Personalized Media
                                           Communications, LLC



                                      12
Case 2:19-cv-00090-JRG Document 163 Filed 02/24/20 Page 16 of 16 PageID #: 9602



                                       Certificate of Service

        I certify that on February 20, 2020, I electronically served the foregoing on all counsel of

 record through the Court’s ECF system.


                                                          /s/ Tamar Lusztig
                                                          Tamar Lusztig




                         Certificate of Authorization to File Under Seal

        I hereby certify that this document is being filed under seal pursuant to the Court’s

 authorization in the Protective Order entered in this matter.


                                                          /s/ Tamar Lusztig
                                                          Tamar Lusztig




                                                 13
